Title: To James Madison from Samuel Spring, 12 September 1795
From: Spring, Samuel
To: Madison, James


My Friend,Newbury-Port Septemr 12. 1795
As I have not seen you since we graduated I can’t but resume College freedom. Let me therefore introduce to your notice and favour President Balch from the S. W. Territory. He is a Gentleman of abilities and reputation. Having made the tour of the United States to socilut [sic] donations for Greenvill College, he wishes for the acknowled influence of Mr Maddison to induce Congress to make a grant of lands for the benifit of the infant Institution in the S. W. Territory. Pray, Sir, furnish the Lads in that distant Territory with advantages not only to illuminate College but the western world. I think that after being acquainted with Mr Balch and the design you will with pleasure carry a point for him greatly in favour of learning & needful information in that dark and gloomy part of our world. Dear Sir excuse my freedom, encourage me to write you again, by writing me once; & let me with a most cordial, grateful remembrance of College intimacy & friendship subscribe your friend & hume Ser
Samuel Spring
